However it might be held as to the power of a corporation to change its name when it is fixed in its charter, it is clear that when a quasi-corporation like a school-district is organized under a general statute that does not require a name to be designated, it may acquire a name by reputation, and sue and be sued by it. Dillon on Municipal Corp., c. 8, s. 120; School District v. Blakeslee, 13 Conn. 227.
Gen. St., c. 78, s. 3, provide that all existing districts, however organized, shall continue to be such, subject to be altered or discontinued, according to existing laws. Concord and Bow, in February, 1876, could have restored the parts of which the district was made to their former position, by the action of the school committees and selectmen of both towns. Gen. St., c. 78, ss. 5, 6; Laws of 1868 c. 1, s. 24. The action of Concord alone was unauthorized, and the plaintiffs are entitled to judgment.
Case discharged
FOSTER and ALLEN, JJ., did not sit. *Page 425